EXHIBIT 10.2




NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE COMPANY TO
SUCH EFFECT. 

 

FORM OF COMMON STOCK PURCHASE WARRANT 

 

To Purchase 4,166,500 Shares of Common Stock of 

 

CompuMed, Inc. 

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Boston Avenue Capital, LLC, an Oklahoma limited liability company,
(the “Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time prior to the
close of business on March 12, 2012 (the “Termination Date”) to subscribe for
and purchase from CompuMed, Inc., a Delaware corporation (the “Company”), up to
4,166,500 shares (the “Warrant Shares”) of Common Stock, par value $0.01 per
share, of the Company (the “Common Stock”). The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price.




Section 1.

Exercise. 

 

             a)     Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time and
from time to time on or before the Termination Date by delivery to the Company
of a duly executed facsimile copy of the Notice of Exercise Form annexed hereto
at the address set forth in Section 4i hereof (or at such other office or agency
of the Company as it may designate by notice in writing to the registered Holder
at the address of such Holder appearing on the books of the Company); provided,
however, the Holder shall have surrendered this Warrant to the Company and the
Company shall have received payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank.

 

             b)     Exercise Price. The exercise price of the Common Stock under
this Warrant shall be $0.30 per share (the “Exercise Price”). The Company may,
in its sole discretion, lower the exercise price temporarily or permanently. 

 

             c)     Mechanics of Exercise.

 

i.     Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the transfer agent of the Company to the
Holder by physical delivery to the address specified by the Holder in the Notice
of Exercise within seven (7) Calendar Days from the receipt by the Company of
the Notice of Exercise Form, surrender of this Warrant and payment of the
aggregate Exercise Price as set forth above (“Warrant Share Delivery Date”).
This Warrant shall be deemed to have been exercised on the date the Exercise
Price is received by the Company. The Warrant Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised by payment to the
Company of the Exercise Price and all taxes required to be paid by the Holder,
if any, prior to the issuance of such shares, have been paid.

 





- 1 -




--------------------------------------------------------------------------------

ii.     Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

  

iii.     No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall, in its sole discretion,
either (i) pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price, or (ii) round up the
fractional share to one whole share.

 

iv.     Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which reasonable and usual taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder. 

  

v.     Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof. 

 

             d)     Voluntary Adjustment By Company. The Company may at any time
during the term of this Warrant reduce the current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.

 

Section 2.

Transfer of Warrant. 

 

a)     Transferability. This warrant is transferable only to investment funds
managed by Value Fund Advisors – it is not otherwise transferable.




b)     Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual written notice to the contrary.

 

Section 3.

Certain Adjustments.

 

a)     Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (A) subdivides outstanding shares of Common Stock into a
larger number of shares, (B) combines (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (C)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then in each case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock (excluding treasury shares, if any) outstanding immediately before such
event and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted. The exercise price
of the warrant shall also be adjusted to reflect any transaction described in
this section.




b)     In case of any consolidation or merger to which the Company is a party
other than a merger or consolidation in which the Company is the continuing
entity, or in case of any sale or conveyance to another entity of all or
substantially all of the property of the Company as an entirety, or in the case
of any statutory exchange of securities with another corporation or entity
(including any exchange effected in connection with a merger of a third
corporation or entity with the Company), the Holder shall be obligated to
convert this Warrant after paying the appropriate exercise price into the kind
and amount of securities, cash or other property which he would have owned or
have been entitled to receive immediately after such consolidation, merger,
statutory exchange, sale or conveyance had such Warrant been converted





- 2 -




--------------------------------------------------------------------------------

immediately prior to effective date of such consolidation, merger, statutory
exchange, sale or conveyance and in any such case, if necessary, appropriate
adjustment shall be made in the application of the provisions set forth in this
Section 3 shall thereafter correspondingly be made applicable, as nearly as may
reasonably be, in relation to any Units or other securities or property
thereafter deliverable on the conversion of this Warrant.  The above provisions
of this subsection (c) shall similarly apply to successive consolidations,
merger, statutory exchanges, sales or conveyance.  Notice of any such
consolidation, merger, statutory exchange, sale or conveyance and of said
provisions so proposed to be made, shall be mailed to the Holder not less than
30 days prior to such event.  A sale of all or substantially all of the assets
of the Company for a consolidation consisting primarily of securities shall be
deemed a consolidation or merger for the foregoing purposes.




c)     Whenever the Per Unit Price is adjusted as provided in this Section 3 and
upon modification of the rights of the Holder of this Warrant in accordance with
this Section 3, the Company shall promptly prepare a certificate of an officer
of the Company, setting forth the Per Unit Price and the number of Warrant Units
after such adjustment or modification, a brief statement of the facts requiring
such adjustment or modification, a brief statement of the facts requiring such
adjustment or modification and the manner of computing the same and cause a copy
of such certificate to be mailed to the Holder.





Section  4.

Miscellaneous.

 

a)     No Registration. The Company has not granted any registration rights to
the Holder. The Holder acknowledges that it will receive unregistered shares of
Common Stock upon exercise of the warrant.  

 

b)     No Rights as Shareholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment. 

  

c)     Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate. 

 

d)     Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday. 

 

e)     Authorized Shares.  The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.

 

f)     Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the laws of the State of California. 





- 3 -




--------------------------------------------------------------------------------

 

g)     Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered, will have restrictions
upon resale imposed by state and federal securities laws. 

  

h)     Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
losses, damages, costs and expenses including, but not limited to, reasonable
attorneys’ fees, expert fees, and litigation costs, including those of appellate
proceedings, incurred by Holder in collecting any amounts due pursuant hereto or
in otherwise enforcing any of its rights, powers or remedies hereunder.

 

i)     Notices. Any notice, request or other document required or permitted to
be given or delivered to the Company shall be delivered to CompuMed, Inc., 5777
West Century Blvd., Suite 1285, Los Angeles, CA 90045, telecopier: (310)
645-5880, with a copy to: Amy Trombly, Esq., Trombly Business Law, 1320 Centre
Street, Suite 202, Newton Center, MA 02459, Fax: (617) 243-0066.

 

j)     Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder. 

  

k)     Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant. 

 

l)     Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this
Warrant. 

 

******************** 




       IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its officer thereunto duly authorized. 




 Dated: March 12, 2007

 

 

COMPUMED, INC.

 

 

 

By:

/s/ John G. McLaughlin

 

 

 

Name: John G. McLaughlin

 

 

 

Title: Chief Executive Officer

 








- 4 -


